     Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

NATIONAL        RIFLE      ASSOCIATION            OF
AMERICA,

                                         Plaintiff,

                    -against-

ANDREW CUOMO, both individually and in his
official capacity; MARIA T. VULLO, both                         18-cv-00566 (TJM/CFH)
individually and in her official capacity; and THE
NEW YORK STATE DEPARTMENT OF
FINANCIAL SERVICES.

                                      Defendants.




  MEMORANDUM OF LAW IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                  FOR A PROTECTIVE ORDER

                                                  LETITIA JAMES
                                                  Attorney General of the State of New York
                                                  Attorney for Defendants
                                                  The Capitol
                                                  Albany, New York 12224-0341

William A. Scott
Assistant Attorney General, of Counsel
Bar Roll No. 512434
Telephone: (518) 776-2255
Fax: (518) 915-7740 (Not for service of papers)                          Date: February 20, 2019
         Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 2 of 14




                                                          Table of Contents
Preliminary Statement ..................................................................................................................... 1

Argument ........................................................................................................................................ 2

  I. PLAINTIFF’S ARGUMENTS REGARDING RELEVANCE OF THEIR
  INAPPROPRIATE DEMANDS ARE WITHOUT MERIT ....................................................... 2
     A. Plaintiff is Not Entitled to Discovery Related to DFS’s Investigation of the NRA’s Illegal
     CarryGuard Program ............................................................................................................... 3
     B. The Illegal CarryGuard Program is Unique and The NRA Is Not Entitled To Discovery
     Into Unrelated DFS Investigations .......................................................................................... 4
     C. The NRA’s Argument Regarding Referrals to Other Agencies Understates the Broad
     Nature of Their Request .......................................................................................................... 6
     D. The NRA’s Demands Relating to the DFS Guidance Letters and Press Statements ......... 7
  II. PLAINTIFF’S ARGUMENTS REGARDING PRIVILEGE ARE WITHOUT MERIT ...... 7
     A. No Privilege Log is Required as Plaintiff’s Demands are Improper .................................. 8
     B. Defendants Have Properly Asserted Appropriate Privileges at This State of the Litigation
     ................................................................................................................................................. 8
     C. Attorney Client Privilege Applies Even in the Regulatory Context................................ 10
Conclusion .................................................................................................................................... 10
         Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 3 of 14




                                                       Table of Authorities
Cases
Cine SK8, Inc. v. Town of Henrietta, 507 F.3d 778 (2d Cir. 2007) ............................................... 5
City of New York, v. FedEx Ground Package System, 2017 WL 4155410 (S.D.N.Y., 2017) ...... 9
Franco v. Yale University, 80 Fed. Appx. 707 (2d Cir. 2003)........................................................ 8
Kamholtz v. Yates County, No. 08-CV-6210, 2008 U.S. Dist. LEXIS 97985 (W.D.N.Y. Dec. 3,
  2008) ........................................................................................................................................... 5
King v. Conde, 121 F.R.D. 180 (E.D.N.Y. 1988)........................................................................... 9
Macnamara v. City of New York, 249 F.R.D. 70 (S.D.N.Y. 2008)................................................ 9
Resolution Tr. Corp. v. Diamond, 773 F. Supp. 597 (S.D.N.Y. 1991)......................................... 10
SEC v. McGinn, 2011 U.S. Dist. LEXIS 54416 (N.D.N.Y. 2011) ................................................. 9
Strougo v. BEA Assocs., 199 F.R.D. 515 (S.D.N.Y. 2001) ........................................................... 9
Wandering Dago, Inc. v. Destito, 879 F.3d 20 (2d Cir. 2018) ........................................................ 5
Zieper v. Metzinger, 392 F.Supp. 2d 516 (S.D.N.Y. 2005) ............................................................ 7
      Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 4 of 14



                                         Preliminary Statement

        Defendants’ application for a protective order seeks to preclude discovery by the Plaintiff

NRA into four categories of legally irrelevant and privileged documents. Plaintiff’s opposition

does little more than repeat its inaccurate overstatements of the breadth of this litigation

following the Courts Decision and Order on Defendants’ motion to dismiss [Dkt 56] and again

ignores the impropriety of its discovery demands.

        The improper nature of the Plaintiff’s demands in this matter have now resulted in many

pages of briefing. Though this memorandum will attempt to avoid undue repetition, the context

of these demands must be reiterated. The Plaintiff commenced this litigation with little to no

legal authority and it has survived by the narrowest of margins. New York, Washington 1 and

California 2 have each, to varying degrees, recognized the illegality of the NRA’s Carry Guard

insurance. As set forth in the Defendants’ underlying motion papers, the NRA has refused to

engage in any attempts to resolve New York’s investigation, instead choosing to file this lawsuit.

        It is in that context that the Plaintiff has served patently improper discovery demands.

The documents sought by the Plaintiff are irrelevant to its narrow legal claims and are protected

by multiple, well-settled privileges. A protective order is necessary in this matter to ensure that

the target of a valid investigation does not abuse the civil discovery rules to improperly pry into

and interfere with a pending investigation. The Plaintiff fails to interpose any proper arguments

in opposition to the Defendants’ request.




1 See https://thehill.com/homenews/state-watch/425676-washington-state-deems-nra-branded-insurance-program-
illegal
2 See https://www.insurancejournal.com/news/west/2018/09/11/500773.htm

                                                      1
      Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 5 of 14



                                            Argument

        I. PLAINTIFF’S ARGUMENTS REGARDING RELEVANCE OF THEIR
               INAPPROPRIATE DEMANDS ARE WITHOUT MERIT

       The Plaintiff continues to seek four categories of material that are irrelevant to this

litigation. The first category of materials are documents relating to the DFS’s ongoing

investigation of Carry Guard and other NRA-endorsed programs. The DFS investigation of the

NRA is ongoing and DFS should not be required to provide any parts of its investigative files to

the target of the investigation. More importantly, these documents are irrelevant to any of the

surviving claims in this action. The relevant standard on the NRA’s First Amendment claim is an

objective one and the Court has specifically rejected the NRA’s improper attempt to collaterally

attack lawful settlements, to which the NRA was not a party. Thus, the demanded discovery

cannot possibly be relevant.

       The second category of materials are documents relating to DFS’s investigation of

affinity insurance programs that have no relationship to the NRA or any of its claims. The

declarations supporting the Defendants’ motion for a protective order demonstrate that there are

no similarly situated comparators to the NRA. In order to sustain its cause of action, the NRA

must look to similarly situated comparators, not dissimilar investigations, such as those sought in

the NRA’s demands. As the NRA has acknowledged that is not aware of a similarly situated

comparator– and its opposition memorandum does not even suggest that such a comparator

exists – the NRA should not be entitled to discovery on unrelated third parties that cannot

support its claims.

       The third category of materials are documents regarding Defendants’ referral of matters to



                                                 2
      Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 6 of 14



other government agencies. As Defendants have already produced all referrals by DFS that relate

to the NRA, no further discovery should be permitted, as the NRA’s request for referral

documents unrelated to the NRA is improper. None of the documents or communications related

to the referral of unrelated matters can satisfy the relevance standard in Rule 26.

        The fourth category of materials subject to this motion are deliberative materials related

to DFS’ guidance letters and the Governor’s press release. These documents are both irrelevant

to the proceedings and clearly protected by deliberative privilege.

A. Plaintiff is Not Entitled to Discovery Related to DFS’s Investigation of the NRA’s Illegal
                                     CarryGuard Program

        As explained in the Defendants’ underlying motion papers, the files associated with the

investigations into the NRA’s illegal conduct are not relevant to any remaining claim in this

action. To the extent that the NRA seeks to argue that the investigative files are relevant to their

First Amendment claims, this simply is not the law. The applicable standard is set forth in

Zieper v. Metzinger, 392 F.Supp. 2d 516, 525 (S.D.N.Y. 2005), aff’d, 474 F.3d 60 (2007). The

court in Zieper explained: “The test is objective: whether the official's comments ‘can reasonably

be interpreted as intimating that some form of punishment or adverse regulatory action will

follow the failure to accede to the official's request’ to cease engaging in protected speech.” Id.

(internal citation omitted).

        The NRA fails to rebut what the Defendants have shown: that the Consent Orders speak

for themselves as to both the substance of the orders and their effective dates. Nothing else relating to

DFS’s investigations is relevant to the surviving claims in this case.

        The NRA’s argument that this information is relevant to its selective enforcement claim is also

without merit. Indeed, Judge McAvoy has already dismissed the selective enforcement claim as it

                                                    3
      Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 7 of 14



related to the investigation and settlement of the regulatory actions against Lockton and Chubb.

Judge McAvoy explained, “Lockton and Chubb may not desire to vacate their consent agreements

and/or do business with the NRA related to affinity insurance programs, and even if they wanted to do

both, those are matters that should be advocated by [L]ockton and Chubb - not the NRA.” [Dkt. No.

56 at 42]. In dismissing the NRA’s selective enforcement claim related to the investigation and

settlement of consent orders to which the NRA is not a party, the Court specifically rejected the

NRA’s arguments as to its ability to collaterally attack those consent orders. Dkt. 56 at 43-45. This is

yet another attempt to improperly challenge these orders and the Court should again reject these

attempts as they are wholly improper.

        Finally, it bears repeating that the selective enforcement claims are subject to a motion

pursuant to FRCP 12(c). To the extent that the court is not persuaded that discovery into this area is

entirely inappropriate, no such discovery should be permitted before the court rules on that motion.

        The Plaintiff is simply not entitled to documentation concerning DFS’ investigation into

the NRA’s illegal activities, and a protective order is necessary to prevent the NRA from

continuing to collaterally attack lawful consent orders which resolved admitted violations of law,

and to which the NRA is not a party. As set forth in the Defendants’ underlying motion papers

these documents are also subject to various privileges, particularly as the Plaintiff is the subject

of an ongoing investigation. As set forth below, Plaintiffs arguments regarding privileges are

without merit and a protective order is necessary for the further purpose of preserving these

privileges and the integrity of the ongoing investigation in the NRA.

B. The Illegal CarryGuard Program is Unique and The NRA Is Not Entitled To Discovery
                          Into Unrelated DFS Investigations




                                                    4
      Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 8 of 14



       A plaintiff alleging a selective enforcement claim must show that: (1) “‘[it] was treated

differently from other similarly situated businesses,’” and; (2) “‘such differential treatment was

based on impermissible considerations such as race, religion, intent to inhibit or punish the

exercise of constitutional rights, or malicious or bad faith intent to injure a person.’” Wandering

Dago, Inc. v. Destito, 879 F.3d 20, 40 (2d Cir. 2018) (quoting Cine SK8, Inc. v. Town of

Henrietta, 507 F.3d 778, 790 [2d Cir. 2007]). The level of similarity between a plaintiff and any

comparators “must be extremely high.” See Kamholtz v. Yates County, No. 08-CV-6210, 2008

U.S. Dist. LEXIS 97985, *16 (W.D.N.Y. Dec. 3, 2008), aff'd, 350 F. App’x 589 (2d Cir. 2009).

       Discovery relating to entities other than the NRA is only relevant if the other entity is

“similarly situated” to the NRA. As demonstrated in the Defendant’s opening papers, there are

no entities that were similarly situated to the NRA. No one else has sponsored an affinity group

insurance product that provided coverage for the illegal use of a firearm and no one else engaged

in the type of marketing of criminal defense coverage engaged in by the NRA. Despite ample

opportunity to do so, the NRA has not identified any such comparable entity.

       Instead, the NRA seeks this Court’s blessing to conduct a fishing expedition in a vain

attempt to find a comparator. [Dkt. 83 at 16]. The fact that the NRA has failed to, and indeed

cannot, plead a similarly situated comparator is exactly the reason the selective enforcement

claim should be dismissed pursuant to Defendants FRCP 12(c) motion. More importantly, the

NRA cannot meet its burden of showing the relevance of documents related to affinity programs

that are not substantially similar to the NRA’s illegal policies. Its inability to show that

comparators exist, a fact clearly refuted by the Defendants, precludes the NRA from arguing that

documents related to affinity programs unrelated to the NRA are relevant. As such a protective


                                                  5
       Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 9 of 14



order as to these documents must be issued.

  C. The NRA’s Argument Regarding Referrals to Other Agencies Understates the Broad
                             Nature of Their Request

          The NRA’s request for “referrals” to other agencies as confirmed by counsel at a

number of meet and confers, is not as limited as the language of the request would indicate. Nor,

as the Plaintiff seems to imply in their opposition papers, is the request limited to

communications related to the NRA. To date, the Defendants have provided the Plaintiff with all

responsive communications to other governmental entities regarding the NRA. 3 However, a

protective order remains necessary as the Plaintiff improperly continues to seek all

communications between the Defendants and any governmental agency anywhere in the world

and unrelated to the NRA, other gun promotion organizations or, indeed, any relevant issue in

this case. This demand is the very image of an improper fishing expedition and the Plaintiff does

nothing to try to establish the relevancy of these documents.

        Nor is this demand proportional to the needs of this case, as both the DFS and the

Governor routinely communicate with New York State agencies about a litany of issues that have

no bearing on this matter. By way of example, the Plaintiff’s demand would call for the

production of every communication between the Governor’s Office and the Office of the State

Comptroller. Similarly, DFS’s enforcement division routinely refers matters to the United States

Department of Justice including various United States Attorneys’ Offices in New York, the

District Attorney for New York County, and various other district attorneys throughout the state.

There is simply no purpose for this sort of discovery and the Plaintiff has failed to rebut the


3 Even these documents are of negligible relevance as New York does not control the investigations or enforcement
actions undertaken by its sister states.

                                                        6
     Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 10 of 14



Defendants’ showing that they are entitled to a protective order as to this overbroad and

harassing demand.

    D. The NRA’s Demands Relating to the DFS Guidance Letters and Press Statements

       The declarations submitted to establish and assert the deliberative privilege as it relates to

these categories of documents are clearly sufficient. The Plaintiff argues, in sum, that every

deliberative document concerning the guidance letters and press release is somehow relevant

following Judge McAvoy’s Decision and Order. However, Judge McAvoy’s decision in no way

suggests such an evisceration of the deliberative privilege.

       The Plaintiff’s claim in this regard hinges on what impact, if any, the guidance letters and

press release had on outside financial institutions. Even the Plaintiff’s baseless allegations of

backchannel communications concern alleged communications with outside entities, not internal,

pre-decisional discussions. As with the documents associated with the NRA investigation, the

test is an objective one. See Zieper, 392 F.Supp. 2d at 525 (S.D.N.Y. 2005). Internal, pre-

decisional discussions that by their very nature could not have acted as a threat to financial

institutions have no bearing on this claim. As such, a protective order is necessary to maintain

the deliberative privilege associated with these documents.

 II. PLAINTIFF’S ARGUMENTS REGARDING PRIVILEGE ARE WITHOUT MERIT

       The NRA continues to seek materials that are clearly protected by a privilege. The

NRA’s responses regarding the formalities of a privilege log or who signs a declaration, ignore

the patently defective nature of the demands themselves. Even if the NRA’s discovery requests

were proper—and they are not—the documents sought subject to various privileges which

Defendants have consistently preserved and of which Defendants have made more than ample

                                                  7
     Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 11 of 14



showings at this stage in the litigation.

            A. No Privilege Log is Required as Plaintiff’s Demands are Improper

        Contrary to Plaintiff’s arguments in opposition, no privilege log is required in response to

improper discovery demands. As explained in Defendants’ opposition to Plaintiff’s motion to

compel, the document demands suffer from numerous defects and thus are not otherwise

discoverable. [Dkt. 79 at pg. 16-17]. Therefore, no privilege log is required in response. See

Franco v. Yale University, 80 Fed. Appx. 707, 710 (2d Cir. 2003).

     B. Defendants Have Properly Asserted Appropriate Privileges at This State of the
                                      Litigation

        The NRA, faced with Defendants’ clear demonstration of the impropriety of their

discovery demands, is forced to fall back to formalities related to privileges in its opposition

rather than arguing as to the merits. The Plaintiff argues that: 1) The declarations submitted in

support of the Defendants’ motion are insufficient, and; 2) That none of the documents sought in

these overbroad demands are protected by the law enforcement, deliberative or attorney-client

privilege. Neither of these arguments is accurate.

        The declarations of Messrs. Levine and Dorfman, provide detailed descriptions of the

NRA investigation, the documents that are associated with that investigation and the reasons why

those documents are protected by the privileges asserted. Both declarants have also set forth

their respective positions within the DFS and have affirmed their respective familiarity with the

issues and documents involved in this case. Contrary to the Plaintiff’s assertion, “there is no

categorical prohibition on individuals who are attorneys as well as qualified designees of high

authority from providing the required affidavit.” City of New York, v. FedEx Ground Package


                                                  8
     Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 12 of 14



System, 2017 WL 4155410, *6 (S.D.N.Y., 2017). Simply, the declarations provided are more

than sufficient to assert the relevant privileges and to describe the reasons for asserting these

privileges.

       As to the law enforcement privilege, the declarations of Messrs. Levine and Dorfman,

provide great detail regarding the problematic nature of disclosing these sensitive materials to the

very target of the investigation. The law enforcement privilege prevents the very scenario

presented here, where the target of an investigation, who has refused to accept accountability,

seeks to obtain information, which, if disclosed, would substantially hinder the investigation.

“[This] privilege exists to encourage and shield the efforts of law enforcement and regulatory

agencies to obtain information without fear of premature disclosure to those under investigation.”

SEC v. McGinn, 2011 U.S. Dist. LEXIS 54416, *19 (N.D.N.Y. 2011). Moreover, as the

documents sought are irrelevant to the remaining claims, no ancillary factors weigh in favor of

lifting the law enforcement privilege. See e.g., McNamara v. City of New York, 249 F.R.D. 70,

80 (S.D.N.Y. 2008) (citing King v. Conde, 121 F.R.D. 180, 194-195 [E.D.N.Y. 1988]).

       Similarly, the declaration of Mr. Dorfman clearly explains the pre-decisional nature of

these materials and the reasons why counsel provides input into the subject investigations.

Though the Plaintiff may wish it otherwise, these documents are protected as deliberative

material, by the attorney-client privilege and by the work product privilege. See e.g., Strougo v.

BEA Assocs., 199 F.R.D. 515, 521 (S.D.N.Y. 2001); see also ACLU v. DOD, 2017 U.S. Dist.

LEXIS 159108, at *13 (S.D.N.Y. Sep. 27, 2017). Neither Mr. Dorfman nor Ms. Edwards are

counsel of record in this litigation, and both have been delegated the authority to assert the

deliberative process privilege on behalf of their principals.


                                                  9
     Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 13 of 14



       Particularly given the improper demands pursued by the Plaintiff, no more is required of

the Defendants at this stage of the litigation, especially given that Defendants have consistently

asserted the proper privileges and have produced affidavit from high ranking officials with

personal knowledge of the relevant documents.

            C. Attorney Client Privilege Applies Even in the Regulatory Context

       In arguing that attorney-client privilege disappears where a lawyer renders legal advice in

the regulatory context, Plaintiff misstates the law, even as stated in the cases they cite. See

Resolution Tr. Corp. v. Diamond, 773 F. Supp. 597, 600-01 (S.D.N.Y. 1991) (rejecting the

argument that communications which are for regulatory or legislative purposes cannot be

privileged and finding such documents to be “absolutely privileged”). It is obvious that the

simple fact that the legal advice offered by attorneys within the Executive Chamber and DFS

related to regulatory matters does not make it any less privileged. To find otherwise would be to

rewrite the law of attorney client privilege. The Plaintiff’s attempt to obtain documents that

consist of communications between the Defendants about the pending litigation, and not as to

any of the underlying claims therein, is improper and a protective order should be issued.

                                             Conclusion

       What purpose the Plaintiff intends to further with its improper discovery requests is

unknown, but it is certainly not related to this litigation and the Defendants’ request for protective

order is appropriate and necessary to curtail the Plaintiff’s improper demands. As such, the

Protective Order sought herein should be issued by the Court, together with such other and further

relief as the Court deems proper and necessary.




                                                  10
      Case 1:18-cv-00566-TJM-CFH Document 84 Filed 02/20/19 Page 14 of 14



Dated: Albany, New York
       February 20, 2019
                                          LETITIA JAMES
                                          Attorney General of the State of New York
                                          Attorney for Defendants
                                          The Capitol
                                          Albany, New York 12224-0341
                                          By: s/ William A. Scott
                                          William A. Scott
                                          Assistant Attorney General, of Counsel
                                          Bar Roll No. 512434
                                          Telephone: (518) 776-2255
                                          Email: William.Scott@ag.ny.gov


TO:    Sarah Rogers, Esq.
       Stephanie L. Gase, Esq.
       William A. Brewer, Esq.
       Brewer Attorneys & Counselors
       750 Lexington Avenue, 14th Flr.
       New York, NY 10022

       Charles J. Cooper, Esq.
       J. Joel Alicea, Esq.
       Michael W. Kirk, Esq.
       Cooper & Kirk, PLLC
       1523 New Hampshire Ave., NW
       Washington, DC 20036




                                         11
